In a proceed*769ing pursuant to CPLR article 75 to stay arbitration of an uninsured motorist claim, the appeal is from an order of the Supreme Court, Nassau County (Robbins, J.), dated February 22, 1989, which granted a temporary stay of arbitration pending trial.
Ordered that the order is affirmed, with costs.
In the context of this timely commenced proceeding to stay arbitration of an uninsured motorist claim, the insurer raised an issue of fact as to whether there was actual contact with a hit-and-run vehicle. Thus, the Supreme Court properly stayed the arbitration pending a trial on that issue (see, Matter of Royal Globe Ins. Co. v Smith, 79 AD2d 710; Matter of Midwest Mut. Ins. Co. [Roberson], 64 AD2d 985; Matter of Country-Wide Ins. Co. [Ihne], 61 AD2d 743). Brown, J. P., Rubin, Fiber and Rosenblatt, JJ., concur.